        Case 5:15-cv-05185-BLF Document 51 Filed 01/15/20 Page 1 of 3




1     Shahane Arayi Martirosyan (SBN 295471)
      STEPHAN FILIP PC
2     100 W Broadway, Suite 1040
      Glendale, CA 91210
3     Telephone: 323.303.3533
      Facsimile: 323.303.3534
4
      Attorneys for Plaintiff
5     WALTER HIDALGO

6

7

8
                                         UNITED STATED DISTRICT COURT
9
                                        NORTHERN DISTRICT OF CALIFORNIA
10
                                                SAN JOSE DIVISION
11
     WALTER HIDALGO,                                   Case No.: 5:15-cv-05185-BLF
12
                                   Plaintiff,
13                                                     JOINT UPDATE RE: STATUS OF
              V.                                       ARBITRATION
14
   TESLA MOTORS, INC. , a Delaware
15 corporation; and DOES 1 through 25,                [Re: ECF 48]
   inclusive,
16
                       Defendants.
17

18

19

20

21

22

23

24

25

26
27

28


     Active\ ! 0683371 7.vl -1/1 5/20
         Case 5:15-cv-05185-BLF Document 51 Filed 01/15/20 Page 2 of 3




1                                        PLAINTIFF'S STATUS UPDATE

2              Plaintiff Walter Hidalgo and Defendant Tesla Motors, Inc. hereby submit the following

3    Status Update in accordance with this Court' s July 29, 2019 Order Requesting Status Update

4    (ECF 48).

5              I.         CURRENT STATUS

6              The Parties conducted the arbitration in this matter before Michael J. Loeb, Esq. of JAMS

7    ("the Arbitrator") in San Francisco, CA from December 16 through December 19, 2019. The

8    Parties still need to submit closing briefs after the transcripts from the arbitration hearing are

9    ready.

               II.        NO FURTHER ACTION REQUIRED BY THE COURT

11             No further action is required by the Court at this time. The Parties respectfully request that

12 this Court set the next status conference for after May 2020 so the Parties may inform the Court

13 as to the outcome of the Arbitration.

14             Nevertheless, depending on the rulings and disclosures ordered by the Arbitrator,

15 additional actions may be required of this Court.

16 Respectfully submitted by:

17
     Dated: January 15, 2020                            FOX ROTHSCHILD LLP
18

19
                                                  By: Isl Lucy Li
20                                                    Alexander Hernaez
                                                      Lucy Li
21                                                    Attorneys for Respondent Tesla, Inc.

22
     Dated: January 15, 2020                           STEPHAN FILIP PC
23

24

25                                            By:----.~--=---~--
                                                 Shahane Arayi Martirosyan
26                                               Attorney for Plaintiff
                                                 Walter Hidalgo
27

28
     J     T                             ARBITRATI N
     Acti ve\993 90798.v 1-7 /24/ 19
     Active\ ! 068337 17 .vl - l/15/20
        Case 5:15-cv-05185-BLF Document 51 Filed 01/15/20 Page 3 of 3




1                                          PROOF OF SERVICE
2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3           I am employed in the county of Los Angeles, State of California. I am over the age of
     18 and not a party to the within action; my business address is 100 W. Broadway, Suite 1040,
4    Glendale CA, 91210. I served a document described as:
5    JOINT UPDATE RE: STATUS OF ARBITRATION
6    In the manner indicated below, the foregoing document described as on the interested
     parties in this action by placing the true copies thereof enclosed in sealed envelopes address
7    as follows:
8      Consumer Action Law Group, PC                    Fox Rothschild, LLP
       3700 Eagle Rock Blvd                             Alexander Hemaez
9      Eagle Rock, CA 90065                             345 California Street, Suite 2200
                                                        San Francisco, Ca 94104
10
   □By personal service. I caused such envelope to be delivered by hand to the persons at the
11 addresses listed on the Service List.

12 0By United States mail. I enclosed the documents in a sealed envelope or package addressed
   to the persons at addresses on the attached Service List, by depositing the sealed envelope with
13 the United States Postal Service, with the postage fully prepaid, or by placing the envelope for
   collection and mailing, following our ordinary business practices. I am readily familiar with this
14 business's practice for collecting and processing correspondence for mailing. On the same day
   that correspondence is placed for collection and mailing, it is deposited in the ordinary course of
15 business with the United States Postal Service, in a sealed envelope with postage fully prepaid.

16 □By Overnight Delivery. I enclosed the documents in an envelope or package provided by an
   overnight delivery carrier and addressed to the persons at the addresses on the attached Service
17 List. I placed the envelope or package for collection and overnight delivery at an office or a
   regularly utilized drop box of the overnight delivery carrier.
18
   □By Fax Transmission. Based on an agreement of the parties to accept service by fax
19 transmission, I faxed the documents to the persons at the fax numbers listed on the attached
   Service List. No error was reported by the fax machine that I used. A copy of the record of the
20 fax transmission, which I printed out, is attached.

21 □By Messenger Service. I served the documents by placing them in an envelope or package
   addressed to the persons at the addresses listed on the attached Service List and providing them
22 to a professional messenger service for service. (A Declaration ofMessenger follows.)
23          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct. Executed on January 15, 2020, at G l e n d a ! ~
24

25                                                                            Ani Kyurklyan

26

27

28                                                       2
     JOINT UPDATE RE: STA TUS vr ARBITRATION                               Case No.: 5:51-cv-05185-BLF
     Active\99390798.v 1-7/24/19
     Active\ ! 06833717.vl- l/J 5/20
